                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

WILLIAM T. SIMS,                               )
     Plaintiff,                                )          Civil Action No. 7:18-cv-00401
                                               )
v.                                             )
                                               )          By: Elizabeth K. Dillon
HAROLD CLARKE, et al.,                         )              United States District Judge
    Defendants.                                )

                                   MEMORANDUM OPINION

        Plaintiff William T. Sims, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. The defendants filed a motion to dismiss, and the court

issued a notice pursuant to Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 2005), on March 8,

2019. See Dkt. Nos. 15 and 17. The notice gave Sims twenty-one days to file a response to the

motion and advised him that, if he did not respond, the court would “assume that plaintiff has

lost interest in the case, and/or that plaintiff agrees with what the defendant[s] state[] in their

responsive pleading(s).” Id. The notice further advised Sims that, if he wished to continue with

the case, it was “necessary that plaintiff respond in an appropriate fashion,” and that if he failed

to file some response within the time allotted, the court “may dismiss the case for failure to

prosecute.” Id. Sims did not respond. Therefore, Sims’ complaint will be dismissed without

prejudice for failure to prosecute.

        An appropriate order will be entered.

        Entered: April 10, 2019.



                                                   /s/ Elizabeth K. Dillon
                                                   Elizabeth K. Dillon
                                                   United States District Judge
